Citation Nr: 0917271	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include based on herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO denied service 
connection for diabetes.

Although the Veteran requested that his Board hearing be 
rescheduled because he did not receive timely notification of 
the date of the hearing, no hearing is necessary because the 
Board will grant this claim in this decision.


FINDINGS OF FACT

1.  The Veteran served in Vietnam.

2.  The evidence is at least evenly balanced as to whether 
the Veteran has been diagnosed with diabetes during the 
appeal period.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the 
criteria for service connection for diabetes mellitus are met 
on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307(a)(6), 3.309(e) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for diabetes mellitus, the claim is substantiated, 
and there are no further VCAA duties.  Wensch v. Principi, 15 
Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, if a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain listed 
disease are presumptively service-connected if they manifest 
to a compensable degree in a Veteran who served in Vietnam; 
diabetes is among these listed disease.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(i) -(iii); 38 C.F.R. § 
3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 
Fed. Reg. 59,540-42 (Oct. 16, 2003).  The Veteran's DD 214 
and service personnel records reflect that he served in 
Vietnam.  Thus, the only issue is whether Veteran has 
diabetes that has manifested to a compensable degree.

As with service connection generally, service connection on a 
presumptive basis requires proof of a current disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be 
present as a current disability, there must be evidence of 
the condition at some time during the appeals period.  Gilpin 
v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998).  See also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

In this case, the RO denied service connection because of the 
absence of proof of a current disability.  The Board finds, 
however, that the evidence is at least evenly balanced as to 
whether the Veteran has had diabetes during the pendency of 
the claim, for the following reasons.

First, Dr. Quinn, who has treated the Veteran for several 
years, stated that the Veteran has diabetes.  Specifically, 
in an August 2005 treatment note, Dr. Quinn diagnosed 
probable new onset type 2 diabetes mellitus.  Moreover, in a 
March 2007 document entitled "Physician's Statement for 
Diabetes," Dr. Quinn indicated that the Veteran had been 
diagnosed with diabetes mellitus, type II, and that the 
Veteran's diabetes required insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  Thus, Dr. Quinn 
has definitively diagnosed the Veteran with diabetes and 
indicated that it has manifested to a compensable degree.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008) (diabetes 
warrants a 10 percent rating when manageable by restricted 
diet only).  In addition, in a June 2007 VA treatment note, a 
VA clinical dietician diagnosed diabetes.

In contrast, in a June 2007 VA treatment note, a VA physician 
diagnosed new onset diabetes, to be confirmed, but indicated 
in an addendum, that there was no evidence to date that the 
Veteran is diabetic.  A July 2007 VA treatment note prepared 
by the same physician indicated that the screen for diabetes 
was normal, and that he could not confirm the diagnosis of 
diabetes.  In addition, an October 2007 emergency department 
nursing note indicated, "Diabetic? No."

As noted by the RO, there are other VA treatment notes, as 
well as the October 2007 VA examination report, which 
indicate that the Veteran has diabetes, but appear to be 
merely transcriptions of lay history provided by the Veteran.  
These records do not constitute competent medical evidence of 
diabetes.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).

In weighing the competent medical opinions, the RO in the 
January 2008 supplemental statement of the case cited 
internet materials prepared by the American Diabetes 
Association and Medline Plus Encyclopedia and analyzed the 
blood glucose levels in the VA and private treatment records.  
However, the Board cannot rely on its own unsubstantiated 
medical conclusions to support its holding. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Rather, the Board must 
weigh the competent medical opinions.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).

Dr. Quinn's opinion that the Veteran has diabetes and the VA 
physician's opinion that he does not was based on their 
analysis of the laboratory test results.  Neither the VA 
clinical dietician nor the emergency room nurse indicated the 
reasons for their conclusions.  Thus, the reasoning of those 
health care professionals who found that the Veteran had 
diabetes was approximately equal in quantity and quality to 
those who found that he did not.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).  As the 
evidence that the Veteran has diabetes is in relative 
equipoise with the evidence that he does not, the doubt on 
this point must be resolved in favor of the Veteran.  See 
McClain, 21 Vet. App. at 321.

As the evidence thus reflects that the Veteran was exposed to 
an herbicide agent during service and has been diagnosed with 
diabetes mellitus, he is entitled to service connection for 
this disability on a presumptive basis.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  Service 
connection for diabetes mellitus must therefore be granted.


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


